52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
City of MAYNARD, Appellee,v.TRAVELERS INDEMNITY COMPANY; H.R. Quadri Construction, Inc.,Appellants.
No. 94-2126
United States Court of Appeals,Eighth Circuit.
Submitted:  April 10, 1995.Filed:  April 14, 1995.

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
BOWMAN, Circuit Judge.


1
H.R. Quadri Construction, Inc.  (Quadri), as prime contractor, entered into a contract with the City of Maynard, Arkansas (Maynard) for the construction of a sewer collection system.  Travelers Indemnity Company (Travelers) issued the contractor's statutory performance bond.  Quadri and Travelers are the defendants in this action for breach of contract brought by Maynard.  Quadri has asserted a counterclaim against Maynard for the unpaid balance of the original contract price plus compensation for extra work.  After a bench trial, the parties having waived a jury, the District Court1 issued its findings of fact and conclusions of law and entered judgment for Maynard in the amount of $6,899.03.  The defendants appeal.


2
Seeking reversal, Quadri and Travelers argue that the District Court's decision was clearly erroneous in that it was unsupported by the evidence, contrary to the evidence, and against the overwhelming weight of the evidence.  More specifically, the defendants do not attack the District Court's finding that Quadri was entitled to $106,948.97 as the balance due under the contract and for extra work.  However, the defendants challenge as clearly erroneous the court's finding that Maynard had suffered damages in the amount of $113,848.00 by reason of Quadri's deficient performance of the contract, the difference between these two figures being the amount of the judgment in Maynard's favor.  We are not persuaded by the defendants' arguments.


3
Having reviewed the case, we conclude that, although some of the evidence is conflicting and close issues of fact are presented, the District Court's findings are not clearly erroneous.  See Fed.  R. Civ. P. 52(a);  Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).  The legal principles governing the case are well settled, and an opinion by this Court would lack precedential value.  Accordingly, the decision of the District Court is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, who presided over the case with the consent of the parties in accordance with 28 U.S.C. Sec. 636(c)